EXHIBIT 32 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) The undersigned officers of Green Builders, Inc., a Texas corporation (the “Company”), do hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge: 1.The Amendment No. 1 to Annual Report on Form 10-KSB /A of the Company for the period ended September 30, 2008, as filed with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of
